Citation Nr: 1647145	
Decision Date: 12/16/16    Archive Date: 12/30/16

DOCKET NO.  12-26 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include bipolar disorder and/or personality disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to June 1990.  In May 2014 testimony, the Veteran reported additional service through 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In January 2015, August 2015 and February 2016, the Board remanded the claim for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, compliance with the terms of the remand is necessary prior to further appellate review, and if not, "the Board itself errs in failing to ensure compliance."  Id.   

As noted in the February 2016 remand, the Veteran reported that, in addition to her active duty service from June 1988 to June 1990, she had service through 1991.  The AOJ was requested to contact the appropriate source in order to clarify the Veteran's period(s) of active service.  On remand, the AOJ obtained the Veteran's service personnel records which indicated service from June 1990 to at least August 1991 as well as some service with the United States Naval Reserves.  These records, however, did not provide the specific dates of additional active service or Reserve service.  On remand, the AOJ should contact the National Personnel Records Center (NPRC) or other appropriate agency to verify the Veteran's precise dates of active duty service as well as Reserve service.

The Board remanded the claim in February 2016 in order to obtain further medical opinion with respect to the Veteran's psychiatric disability claim.  Essentially, VA examination reports dated in August 2011, March, May and December 2015 were found to be inadequate in that the examiners did not address all the psychiatric diagnoses of record.     

Accordingly, further VA opinion was obtained in March 2016.  Initially, the examiner determined that the Veteran's conditions provided by previous providers to include anxiety disorder, NOS, dysthymia in remission, mood disorder and grief disorder are less likely than not related to or otherwise caused by active service or manifested within one year of discharge from service.  The rationale was that there was no clear symptomatology during or immediately after service as the Veteran's service record was exemplary.  The Boards finds that this opinion is inadequate because, as noted in the February 2016 remand directives, the record shows that the Veteran was seen by the mental health department in April 1991 for a follow-up and reported feeling "less depressed."  Moreover, the Veteran had provided testimony related to the chronicity of her symptoms which were also not addressed by the examiner.  Moreover, the examiner suggested that the Veteran may have been misdiagnosed by previous examiners and that her symptoms were actually the result of cocaine use.  The examiner noted however, that the only way to determine whether the symptoms were due to cocaine use or a mood spectrum disorder, is to monitor the Veteran and complete a lab report follow-up at three months, six months, and then, if the Veteran has abstained from drugs for six month, the presenting symptoms are more likely due to an actual mental health diagnosis.  The examiner noted that the rationale was limited for this conjecture.       

Based on the foregoing, the Board finds that the March 2016 VA opinion is inadequate because the examiner failed to consider all relevant facts in this case. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is determined by whether the examiner was informed of sufficient facts upon which to base an opinion and whether the report contains data, conclusions, and a complete rationale in support thereof). As such, the Board finds that an additional medical opinion is needed.

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, and/or any other indicated agency, and request verification of the complete dates and types of the Veteran's military service.

2.  Following the above development, request an opinion from a suitably qualified VA examiner concerning the etiology of the Veteran's claimed psychiatric disability.  The claims folder must be made available to the examiner for review.  If deemed necessary by the examiner in order to provide the requested opinion, the Veteran should be scheduled for an examination.  The examiner is asked to address the following:

*Is it at least as likely as not (50 percent probability or more) that ANY psychiatric disability identified proximate to or during the appeal period, regardless of whether there is a current diagnosis or such diagnosis was found on previous VA examination(s), is related to or otherwise caused by the Veteran's active service?  In rendering the requested opinion, the examiner must specifically address diagnosed anxiety disorder, NOS and dysthymia in remission (see the February 2012 VA treatment record, among other records), diagnosed mood disorder, NOS (see a March 2012 VA treatment record, among other records), and diagnosed complicated grief disorder (see a May 2012 VA treatment record). 

* Is it at least as likely as not (50 percent probability or more) that the Veteran experienced a psychosis that manifested within one year after discharge from active service?

Rationale for any opinion expressed must be provided. The examiner is asked to consider the Veteran's statements and testimony regarding the presence of chronic symptoms since active service, the lay statement regarding the changes in the Veteran after service, and the April 1991 service medical treatment record indicating that the Veteran was seen for a follow-up and was feeling "less depressed."

3.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford her an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




